Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2008

Bullock v. Dept of Corr
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4608




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Bullock v. Dept of Corr" (2008). 2008 Decisions. Paper 1588.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1588


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  Case No: 06-4608

                             WOODROW N. BULLOCK,

                                           Appellant


                                           v.

  DEPARTMENT OF CORRECTIONS; CORRECTIONAL MEDICAL SERVICES;
        POWELL, ADMINISTRATOR; SWITAJ, ADMINISTRATOR;
                  FREEMAN, DR.; JANE DOE, DR.


                    On appeal from the United States District Court
                              for the District of New Jersey
                             District Court No. 01-CV-3245
                    District Judge: The Honorable Noel L. Hillman


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  February 14, 2008

                   Before: SLOVITER and SMITH, Circuit Judges,
                           and DIAMOND, District Judge *

                              (Filed: February 15, 2008)


                                      OPINION




      *
        The Honorable Gustave Diamond, Senior District Judge for the United States
District Court in the Western District of Pennsylvania, sitting by designation.

                                           1
SMITH, Circuit Judge.

       In July of 2001, Woodrow N. Bullock filed a complaint in the United States

District Court for the District of New Jersey against the New Jersey Department of

Corrections and numerous other defendants alleging, inter alia, that they were

deliberately indifferent to his serious medical needs caused by schizophrenia while he

was incarcerated in New Jersey’s East Jersey State Prison (“EJSP”) from August 2000

through March 2001. After discovery closed, the only remaining claim before the District

Court was Bullock’s deliberate indifference action against Correctional Medical Services,

Inc. (“CMS”), a private company that served as the health care provider at EJSP. CMS

moved for summary judgment. It did not dispute that Bullock’s schizophrenia constituted

a serious medical need. CMS asserted, however, that it could not be liable because

Bullock’s medical care was consistent with the standard of care for patients with

Bullock’s psychiatric condition. In addition, relying on Natale v. Camden County

Correctional Facility, 318 F.3d 575 (3d Cir. 2003), CMS pointed out that Bullock had

failed to adduce any evidence to establish that CMS had a policy or custom that caused

the alleged constitutional violation. The District Court agreed that Bullock had not

established a custom or policy and granted summary judgment in favor of CMS. This

timely appeal followed.1


       1
        The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. Appellate
jurisdiction exists under 28 U.S.C. § 1291. We exercise plenary review of the District
Court’s grant of summary judgment. Natale v. Camden County Corr. Facility, 318 F.3d

                                             2
       Bullock contends that the District Court erred because his own deposition

testimony “detailed the methodical and pervasive manner in which CMS refused to

properly address his serious medical condition.” He asserts that, under Natale, evidence

that a defendant has “turned a blind eye” to an inmate’s obvious medical need can be

sufficient to demonstrate a policy or custom of deliberate indifference. 318 F.3d at 584.

       Bullock fails to appreciate that the record before us does not establish that CMS

turned a blind eye to an obvious medical need. To the contrary, the medical records are

extensive, documenting continuing care and treatment of his psychiatric symptoms by

nurses, psychologists and physicians numerous times each month. Accordingly, we find

no error by the District Court in concluding that Bullock failed to establish that CMS had

a policy or custom of deliberate indifference to Bullock’s serious medical needs.

       We will affirm the judgment of the District Court.




575, 580 (3d Cir. 2003).                     3